DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 3-7, none of the prior art teaches or suggests, alone or in combination, a method for building domain models dialog interactions by a processor, comprising: ranking the one or more dialog strategies according to at least one of the one or more domain models, historical dialog interactions, and one or more user profiles to enhance the one or more domain models, wherein ranking the one or more dialog strategies includes prioritizing those of the one or more dialog strategies that directly elicit preference relevant features or confirm feature data associated with specific features of the one or more domain models which lack the feature data or include missing feature values.
With respect to claims 8 and 10-14, none of the prior art teaches or suggests, alone or in combination, a system for building domain models dialog interactions, comprising: one or more computers with executable instructions that when executed cause the system to: rank the one or more dialog strategies according to at least one of the one or more domain models, historical dialog interactions, and one or more user profiles to enhance the one or more domain models, wherein ranking the one or more dialog strategies includes prioritizing those of the one or more dialog strategies that directly 
With respect to claims 15-20, none of the prior art teaches or suggests, alone or in combination, a computer program product for, by a processor, building domain models dialog interactions, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that ranks the one or more dialog strategies according to at least one of the one or more domain models, historical dialog interactions, and one or more user profiles to enhance the one or more domain models, wherein ranking the one or more dialog strategies includes prioritizing those of the one or more dialog strategies that directly elicit preference relevant features or confirm feature data associated with specific features of the one or more domain models which lack the feature data or include missing feature values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818